Citation Nr: 1434828	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993.  He died on May [redacted], 2007.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011, the appellant testified at a travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

In September 2012, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  





FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2007; the immediate cause of death was cardiac arrest due to or as a consequence of acute myocardial infarction and coronary atherosclerosis. 

2.  At the time of the Veteran's death, he had established service connection for degenerative disc disease of the cervical spine; degenerative changes of the lumbar spine; residuals of a fracture left toe; bilateral hearing loss; maxillary sinusitis; and residuals of excision of polyps of the vocal cords.

3.  The Veteran had uncontrolled high blood pressure readings and chest pains during active service. 

4.  The Veteran's cardiac arrest due to or as a consequence of acute myocardial infarction and coronary atherosclerosis was related to uncontrolled high blood pressure readings and chest pains.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 3.312,  (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Cause of Death

The appellant contends that she is entitled to service connection for the cause of the Veteran's death because the Veteran's death from cardiac arrest was related to the chest pains and high blood pressure readings the Veteran experienced during service.

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1312; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1)(2013).  

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

Here, there is no medical evidence that any of the disabilities for which the Veteran was service-connected for prior to his death caused his death.  However, there is medical evidence that the Veteran suffered from disabilities which were not yet service-connected, but which were incurred in active service and either caused or contributed substantially or materially to the Veteran's cause of death.

The Veteran died on May [redacted], 2007; the immediate cause of death was cardiac arrest due to or as a consequence of acute myocardial infarction and coronary atherosclerosis. 

A May 1989 service treatment record indicates that the Veteran's blood pressure readings were 152/108, 160/120 and 164/104.  A February 1992 service treatment record indicates a blood pressure reading of 142/104.  In February and July 1985, the Veteran complained of and was treated for chest pains.  Also, the Veteran experienced abnormal electrocardiograms; and was treated for hypertension and coronary atherosclerosis post service.  

In November 2011, the Board requested a medical opinion regarding whether the Veteran's cause of death was related to service.  The VA physiatrist opined that it was less likely that cause of death was caused by or otherwise connected to in-service complaints of chest pains, high blood pressure readings, etc.  However, the physiatrist noted that the possibility of the Veteran having chest pains (unreported/untreated); continued blood pressure fluctuations would have an aggravating effect of outcome results which could not be delineated without speculation.  The Board found that this opinion was unclear and remanded the matter for an opinion from a cardiologist. 

In the September 2012 Board remand, the Board requested a medical opinion as to whether the Veteran's death by cardiac arrest, due to (or as a consequence of) acute myocardial infarction and coronary atherosclerosis was as a result of in-service treatment for chest pains or high blood pressure readings.   

In an October 2012 addendum medical opinion, a VA cardiologist opined that it was as likely as not that the Veteran's death by cardiac arrest due to or as a consequence of acute myocardial infarction and coronary atherosclerosis was due to related multiple uncontrolled blood pressure readings.  The cardiologist noted that chest pains on a continuing basis are progressive findings of atherosclerosis changes which progressed to an acute myocardial infarction.

The Board finds that the October 2012 addendum medical opinion provides a basis for service connection for the Veteran's cause of death.  Unlike the November 2011 physiatrist, the October 2012 VA cardiologist provided a clear opinion as to a connection between the Veteran's in-service high blood pressure readings/chest pains and the Veteran's cause of death.   

Accordingly, all elements for service connection for the cause of the Veteran's death have been met.  The Veteran had a service-connected disability for which he did not file a claim for during his lifetime, but was either the principal or contributory cause of the Veteran's death.  Service connection for the cause of the Veteran's death must therefore be granted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


